FILED
                            NOT FOR PUBLICATION
                                                                           AUG 24 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


XU YAO,                                          No. 08-73943

              Petitioner,                        Agency No. A088-196-799

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Submission Deferred December 9, 2014
                            Submitted June 1, 2015**
                            San Francisco, California

Before: KOZINSKI, RAWLINSON, and MURGUIA, Circuit Judges.

       Petitioner Xu Yao (Yao) challenges the Board of Immigration Appeals’

affirmance of the denial by an immigration judge (IJ) of asylum, withholding of

removal, and relief pursuant to the Convention Against Torture.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the IJ’s adverse credibility determination:

Yao’s conclusory and speculative statements concerning his knowledge of alleged

theft and embezzlement by the factory’s management; Yao’s inadequate

explanation regarding his representation of workers at a factory that he had not

been associated with for several years; Yao’s inconsistent testimony that

governmental investigations had “no outcomes” while acknowledging that some of

the factory’s directors and managers confessed to theft and embezzlement; and

Yao’s testimony that he remained in the United States because of its quality of life,

although asserting in his asylum application that he did not return to China due to

his fear of being arrested. See Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014)

(articulating that, under the REAL ID Act, the IJ may premise an adverse

credibility determination on “any inaccuracies or falsehoods . . . or any other

relevant factor”) (citation and internal quotation marks omitted). Based on its

adverse credibility determination, the IJ properly denied Yao’s asylum and

withholding of removal claims. See Jin v. Holder, 748 F.3d 959, 967 (9th Cir.

2014).

      Substantial evidence also supports the IJ’s denial of Yao’s claim under the

Convention Against Torture, because Yao failed to present any evidence beyond

his discredited testimony to establish that it was “more likely than not that he . . .


                                            2
would be tortured if removed.” Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir.

2010) (citations and internal quotation marks omitted).

      PETITION DENIED.




                                         3